DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the claims
Applicant’s election without traverse of Group I, drawn to a polymer based material, claimed in claims 16-26 was previously acknowledged. 
Claims 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 6/28/22, Applicants amended claims 17, 31 and 32.
Claims 17-18, 22, 25-32 are pending. 
Claims 17-18, 22, 25-26 and 31-32 read on the elected Group I and are under consideration. 


Claim Rejections - Withdrawn
.
The rejection of claim 17  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to amendment of the claim.  
The rejection of claims 17-18, 22, 25-26 and 31-32 under 35 U.S.C. 102 (a)(1) as being anticipated by Maitz et al. (“Bio-responsive polymer hydrogels homeostatically regulate blood coagulation” Nature Communications 4:2168; p. 1-6) is withdrawn due to amendment of claim 32 (cancelling “cleavable by thrombin protease” and “cleavable by granzyme B serine protease”). 
Response to Arguments
Applicant’s arguments with respect to the Maitz reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102-NEW
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18, 22, 25-26 and 31-32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gazendam (WO2014/098603). This is a NEW rejection necessitated by amendment of the claims (amending claim 32 to remove site cleavable by thrombin and Grazyme B serine protease). 
With respect to claim 32, Gazendam teaches Example 1 and Table 1, comprising conjugates of the invention (p. 44).


    PNG
    media_image1.png
    502
    921
    media_image1.png
    Greyscale

With respect to claims 17, 18, 31 and 32 and the limitation “a polymer-based material comprising one or more covalently bonded, having a site that is enzymatically cleavable by proteases, said site selected from the group consisting  at least one site selected from a site cleavable by tobacco etch virus…a site cleavable by sortase A protease…and human rhinovirus type 14-3C”, the conjugates 1e (iv) and 1e (ix) meet the limitation. PEGDA is a polymer and conjugates 1e (iv) and 1e (ix) comprises a first linker that is a Sortase A protease site and meets the limitations of SEQ ID NO: 7 (instant claim 31). The first agent is a conjugate of IRDye800 and Vancomycin that are covalently bound to the Lys residue to the first linker. The conjugate of IRDye800-Vancomycin meets the limitation of “a releasable bioactive component selected from…peptide conjugates…said bioactive component…covalently bonded via said linker to said polymer based material”. IRDye800-Vancomycin is a conjugate of a peptide antibiotic conjugated to IRDye800, meeting the limitation of “peptide conjugate”.
With respect to the limitation “each said peptide sequences consisting of between 2-15 amino acids is incorporated into a three dimensional structure of the polymer based material, or conjugated to said three dimensional structure of the polymer based material as an enzymatically degradable linker”, the linkers of Table 1 are conjugated to the PEGDA and are 14 amino acids in length and is a linker unit for the peptide conjugate of IRDye800-Vancomycin. 
Gazendam teaches that PEGDA forms hydrogels and is widely recognized as a biocompatible, non-immunogenic and capable of chemical manipulation to incorporate attachment protease cleavage sites and therapeutic or diagnostic agents, meeting the limitation of claim 18. Figures 1-5 show the hydrogels,  meeting the limitation of “three dimensional” and “hydrogel”. The PEDGA hydrogel of Gazendam is three dimensional and crosslinked, therefore it would have nodes and edges. Gazendam also teaches that the synthesized cleavage sight can be couples to the polymer on the one hand and the first agent on the other hand (p. 15), meeting the limitations of claim 17. 
Gazendam teaches the linker sequence is cleaved by sortase A protease from S. aureus (Example 1, p. 42). Gazendam teaches that the therapeutic/diagnostic is released by cleavage with microbial strains, species or genera (p. 19). In particular, the cleavage site contains LPTEG motif from S. aureus between the polymer and the first agent (p. 19). S. aureus is a gram-negative bacteria and is not a cellular enzyme, meeting the  meeting the limitation of “said three dimensional structure degradable in a controlled bio-orthogonal degradation with an added non-cellular enzyme, such that the covalent bonds of the peptide sequence are degraded to release the bioactive component..”.
With respect to claim 22, the instant specification states that the peptides of Table I are examples of peptides that are inert to the general biological and metabolic activity of the living tissues, but can undergo selective cleavage by specific enzymes. Gazendam teaches the linker sequence is cleaved by sortase A protease from S. aureus (Example 1, p. 42). Gazendam teaches that the therapeutic/diagnostic is released by cleavage with microbial strains, species or genera (p. 19). In particular, the cleavage site contains LPTEG motif from S. aureus between the polymer and the first agent (p. 19). S. aureus is a gram-negative bacteria and is not a cellular enzyme. Furthermore, as evidenced by the instant specification and claims, the linker sequence of Gazendam is not degradable by biological and metabolic activity of cells and tissues, meeting the limitation of claim 22.  
	With respect to claims 25 and 26, Gazendam teaches the conjugates containing the cleavage site LPETG, cleavable by Sortase A from S. aureus so that the IRDye800 can be released in the present of S. aureus. Gazendam teaches that in this way the conjugate coating can detect the present of microbes (Example 1, p. 45), meeting the limitation of “..in vivo or in-vitro release of the releasable component”.  With respect to the limitation “for use in in-vivo or in-vitro treatment of cells, tissue and organs…”,  please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, the conjugate of Gazendam meets all the structural limitations of the claims and would therefore be capable of the intended use. Moreover, Gazendam teaches the conjugate comprises Vancomycin, which is an antibiotic for treatment of microbial infections. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654